Luke, J.
The defendant was convicted generally upon an indictment which in one count charged her with keeping a lewd house for the practice of fornication and adultery, and in the other charged her with keeping and maintaining a common, ill-governed, and disorderly house, to the encouragement of idleness, drinking, and other misbehavior (Penal Code, §§ 382, 383). There was no evidence authorizing a conviction under the second count, and therefore the verdict was contrary to law and the evidence, and the court erred in overruling the motion for a new trial. See, in this connection, Fanning v. State, 17 Ga. App. 316 (2) (86 S. E. 731); Brooks v. State, 27 Ga. App. 629 (87 S. E. 909).

Judgment reversed.


Broyles, C. J., and Bloodworth, J., concur.